id office uilc cca_2010112416033419 ----------- number release date from ---------------------- sent wednesday date pm to ---------------------- cc subject relocation expenses and discharge in consultation with the collection experts in counsel below is the answer to your question concerning whether the irs can require a taxpayer to pay the irs the amount of relocation expenses as a condition of discharge recently the treasury_department introduced the home affordable foreclosure alternatives hafa program the hafa program took effect on date borrowers who participate in a hafa transaction are eligible for dollar_figure in relocation assistance if the senior lender provides the taxpayer with the dollar_figure relocation assistance required under the hafa program the irs cannot require the taxpayer to turn the dollar_figure over in exchange for the lien discharge the hafa program payment is a payment directly made to the taxpayer to assist in relocation as such the relocation payment has no bearing upon the taxpayer's equity in the property under a discharge analysis rather this is just a payment to the taxpayer furthermore under the terms of this program since this is a required_payment as a condition of participation in the program it would likely be treated as an ordinary_expense of sale to be allowed priority despite being reached by the federal_tax_lien if a lender provides relocation assistance because the lender believes it makes good business sense and not because it is required under hafa the legal answer is the same the irs cannot require the taxpayer to pay the irs the amount of the relocation expenses as a condition of discharge
